Title: From John Adams to U.S. Cabinet, 16 May 1800
From: Adams, John
To: U.S. Cabinet



Philadelphia May 16th 1800

The President of the U.S. requests the heads of Departments to take the charge of the property of the United States, consisting of the furniture of the presidents house & also of the public papers there deposited & transport them to the city of Washington with all possible care & oeconomy & there preserve them under their own care or that of the commissioners of the federal city, untill they are putt up in a house for the residence of the president
